DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 10/24/2022 has been entered. Claims 1, 6 and 7 have been amended. Claims 2, 3, 5 and 9 have been canceled. Claims 1, 4, 6-8 and 10-14 are pending in the application. 

Response to Arguments
Applicant's arguments filed 10/24/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First Argument 
.. Only Batten discloses a global positioning system (GPS) sensor but that GPS sensor is used to ascertain the location of the device or, for example, the locations of red light cameras, not to provide navigational abilities to allow a driver to navigate to a desired destination. See paragraph [0054] in Batten. Mazilli, Ansari, and Bazille fail to mention GPS sensors so they cannot make up for the deficiencies of Batten. Accordingly, claims 1 and 6 cannot be rendered prima facie obvious by any of Mazilli, Batten, Ansari, or Bazille…
Reply
Examiner respectfully disagree.
Navigation system is well-known for 20+ years, where it is mainly a GPS to locate the device/vehicle and stored or online maps and the system calculate/update the device/vehicle location (Systems like TomTom and Garmin; Applications like Google maps and Waze; Patents like: Kevin US20160214670 [0002][0039], Richie et al. US20080309762 [0020], MEIDAN et al. US20160057392 [0049][0050], etc.).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Second Argument 
.. First, as mentioned above, the transitional language in a patent usually appears in an infringement analysis in which you are looking at the claims and whether ONE product fits within the scope of the claim. This differs from the instant case in at least two ways: a) the present case is not undergoing an infringement analysis but rather a patentability analysis; and b) rather than looking at ONE product, the Examiner is rejecting the claims by using a combination (i.e., a PLURALITY) of references to allegedly render the claims obvious. Applicant submits that a reference cannot be read for its elements in a vacuum but rather, one must look at the reference in its entirety for all it teaches. See W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, (Fed. Cir. 1983). Also see MPEP 2141.02 ("Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole." Emphasis added.) An Examiner cannot simply use a reference for the parts of a reference the Examiner likes and ignore other teachings in the reference. 
Reply
The examiner depends on Mazzilli to show the main components “360 cameras” (Fig. 3-6), i.e. the main system and used secondary references like Batten (Fig. 4)  to teach well-known vehicle devices like GPS, radar detector, touch screen as an alternative of regular one. Ansari or Bazille are used to show well-known function/features like posting images on social media or trigger images by timer.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Third Argument
Second, Applicant submits that the Examiner is essentially treating the "consists of' claims the same as the "comprises" claims. Applicants note that claims that have different transitional language are necessarily of different scope. See MPEP 211.03. Applicant also notes that at MPEP 2111.03, it states: 
For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of' will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase 'consisting essentially of' for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.'). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). 
This passage makes it clear that claims that use the transitional language "consists essentially of' are to be treated the same way as "comprising" claims during examination by the Examiner with the burden being put upon the Applicant to make arguments or show differences between the claims and the prior art with the more limited "consisting essentially of' claim scope. However, the MPEP does not state that claims that use the transitional language "consists of' or variants thereof should be treated the same as "comprising" claims. Thus, because the MPEP specifically states that "comprising" claims and "consisting essentially of' claims are to be treated the same, and it does not say the same thing about "consisting of' claims, one should assume that these two types of claims (i.e., "comprising" and "consisting" claims) are to be treated differently. The Examiner is not treating them differently. 
Reply
The examiner considered the “consists of or including” not comprising. The examiner cited (Norian Corp. v. Stryker 363 F.3d 1321 (Fed. Cir. 2004))  which concluded that however the main case “"consisting of specific elements”, it was infringed because the presence of elements unrelated to the claimed invention.
The examiner explained that the main reference reveal the inventive concept and the secondary references reveal well-known features/components that has been used for 20+ years in a vehicle separately or combined.




Fourth Argument:
Nevertheless, even if the holding in Norian, which is used in an infringement context, were relevant to the instant examination, all of Mazilli, Batten, Ansari, and Bazille contain additional features that are a part of their inventions that are not currently claimed in instant claim 6. 
For example, Bazille allows a third-party observer to wirelessly connect to the system to view the stream in Bazille (see the abstract in Bazille). This is not currently in instant claim 6. 
Ansari uses a single panoramic camera (see the abstract in Ansari) and this feature is not present in instant claim 6. The present invention in claim 6 uses and claims a four camera apparatus. 
By selecting elements from these references while ignoring elements from the teachings of the references on the whole is doing exactly what the Federal Circuit prohibited in W.L. Gore and is contrary to what is expressly stated in the MPEP at 2141.02. 
Because the Examiner requires Bazille and/or Ansari to allegedly render primafacie obvious claim 6, the combination of Mazilli, Batten, and Bazille or the combination of Mazilli, Batten, and Ansari cannot render prima facie obvious instant claim 6 because these combinations require a feature that is not claimed in claim 6. Both Bazille and Ansari have an additional feature discussed supra that is not present in claim 6. For this reason, no combination of Mazilli, Batten, Bazille, and Ansari can render prima facie obvious claim 6. Claim 8 is properly dependent from claim 6 so it too is patentable over the combination of Mazilli, Batten, and Bazille or the combination of Mazilli, Batten, and Ansari. Withdrawal of the rejections of claims 6 and 8 is also warranted and respectfully requested.
Reply
The examiner respectfully disagree for the following reasons:
First, one with ordinary skills in the art can decide to use some well-known features and components and do not have to use each component of the reference (bodily incorporate the reference) specifically with well-known vehicle components. 
Second, argument about Bazille’s transmitter/receiver is against the applicant’s argument, given that claim 6  “live streamed to a social media account” how this is achievable without network connection, which claim 6 reveals as “transceiver to connect to the server”!!!.
Third, arguments related to Ansari uses a single panoramic camera (see the abstract in Ansari) and that this feature is not present in instant claim 6, represent an obvious alternative well-known in the art. In addition, the claims do not specify that one or more of these cameras can be panoramic. 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzilli (US 20100182398 A1) hereinafter Mazzilli, in view of Batten et al. (US 20100238026 A1) hereinafter Batten.
Regarding claim 1, 
Mazzilli teaches a device for monitoring a vehicle environment (a video camera system in an automobile [0003]), the device comprising: 
A housing (Figs. 5-6, show circular and cubical shape housing) having a first image capturing device, a second image capturing device, a third image capturing device, and a fourth image capturing device, wherein an orientation of each of the first image capturing device, the 10second image capturing device, the third image capturing device, and the fourth image capturing device are different from one another (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]); 
wherein the first image capturing device is oriented at a back of the vehicle environment and the fourth image capturing device is oriented at a front of the vehicle environment; wherein the second image capturing device is oriented at a first side of the vehicle environment and the third image capturing device is oriented at a second side of the vehicle environment (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]).  
a processor and memory configured to store a representation captured by any of the first image capturing device, the second image capturing device, the third image capturing device, and the fourth image capturing device (the multiplexer which records with time and date, either in color or black and white, all four miniature video cameras at the same time [0033]; a slot 1102 adapted to accommodate the insertion of a compact flash card 1103 so that recorded camera images by the present invention can be placed on the compact flash “cf” card 1103 or a media card [0049]); 
15a display (5 inch or 6 inch LCD video monitor for viewing the camera recorded images [0033]); 
wherein the display is positioned adjacent to the first image capturing device (Changing the position of the display is KSR obvious to one with ordinary skills in the art);
a mounting apparatus; wherein the mounting apparatus permits free rotation of the device when the device is coupled to the mounting apparatus (A hinge mechanism 9 can articulately move “rotate” the camera “device” on its mount from position A to position B and vice verse [0029]; Fig. 3).
Mazzilli did not explicitly teach a global positioning system “GPS” sensor provides navigational abilities to the device to be displayed on the touch-based display allowing a driver to reach a desired destination; and at least one of: a laser light sensor and a radio frequency sensor “radar detector” frontal facing with respect to the vehicle; a touch-based display.
Batten teaches a global positioning system “GPS” sensor [0054] (GPS provides navigational abilities to the device is well-known in the art for 20+ years: Systems like TomTom and Garmin; Applications like Google maps and Waze; Patents like: Kevin US20160214670 [0002][0039], Richie et al. US20080309762 [0020], MEIDAN et al. US20160057392 [0049][0050], etc.) to be displayed on the touch-based display allowing a driver to reach a desired destination “intended use”; and at least one of: a laser light sensor ([0008][0009])and a radio frequency sensor “radar detector” ([0008][0009]); a touch-based display “touch-screens” [0047]. Batten also teaches combining or separating of various detectors and display used on the car [0008].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternative where these car accessories can be integrated or used as separate devices (Batten [0009]), Changing the location of the sensor is obvious to try or an obvious alternative with predictable results.

Regarding claim 4, 
Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli further teaches the mounting apparatus is configured to couple the device to a dashboard of a vehicle or a window of the vehicle (A hinge mechanism 9 can articulately move the camera on its mount from position A to position B and vice verse [0029]; Fig. 3 shows the device hinged the mirror or windshield).   Batten also shows the device can be mounted to the device can be mounted to the dashboard or the windshield (Batten [0006]).

Regarding claims 11-12, are rejected under the same reasoning as claim 1, where Batten further teaches examples of operator selection devices include, but are not limited to, one or more switches (83), pushbuttons, thumbwheels, touch-screens, or the like [0047].

Regarding claim 14, is rejected under the same reasoning as claim 1.

Claims 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzilli and Batten, and in further view of Ansari et al. (US 20180139485 A1) hereinafter Ansari.
Regarding claim 6,
Mazzilli further teaches a device for monitoring a vehicle environment (a video camera system in an automobile [0003]), the device consisting of: 
a housing having a first camera, a second camera, a third camera, and a fourth camera, wherein an orientation of each of the first camera, the second camera, the 10third camera, and the fourth camera, are different from one another, and wherein an orientation of the first camera and the fourth camera are in opposing directions from one another, and wherein the first camera is oriented at a back of the vehicle environment and the fourth camera is oriented at a front of the vehicle environment, and wherein an orientation of the second camera and the third camera are in opposing directions from one another (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]); 
a display (5 inch or 6 inch LCD video monitor for viewing the camera recorded images [0033]); wherein the display is positioned adjacent to the first camera (Changing the position of the display is KSR obvious to one with ordinary skills in the art).
a processor and a memory configured to: record images captured by the first camera, the second camera, the third 20camera, and the fourth camera (the multiplexer which records with time and date, either in color or black and white, all four miniature video cameras at the same time [0033]);  
a transceiver configured to send data collected by the device to a server (computer/Internet accessible with secure password protection [0046]).  
Mazzilli did not explicitly teach a touch-based display configured to display a representation of a location of a vehicle “GPS” provides navigational abilities to the device to be displayed on the touch-based display allowing a driver to reach a desired destination; a sensor configured to receive light signals and/or radio frequency signals “radar detector”; creating alerts visible to the user via the touch-based display; wherein the images captured by the cameras are configured to be live streamed to a social media account; and at least one dedicated touch sensitive button configured to cause the data to be live streamed to the social media account.
Batten teaches a touch-based display “touch-screens” [0047] configured to display a representation of a location of a vehicle “GPS” [0054] (GPS provides navigational abilities to the device is well-known in the art for 20+ years: Systems like TomTom and Garmin; Applications like Google maps and Waze; Patents like: Kevin US20160214670 [0002][0039], Richie et al. US20080309762 [0020], MEIDAN et al. US20160057392 [0049][0050], etc.) to be displayed on the touch-based display allowing a driver to reach a desired destination “intended use”; a sensor configured to receive light signals and/or radio frequency signals “radar detector” ([0008][0009]); and creating alerts visible to the user via the touch-based display [0009][0054]; combining or separating of various detectors and display used on the car [0008]; at least one dedicated touch sensitive button (Examples of operator selection devices include, but are not limited to, one or more switches (83), pushbuttons, thumbwheels, touch-screens, or the like [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternative where these well-known car accessories can be integrated or used as separate devices (Batten [0009]).
Mazzilli and Batten did not explicitly teach wherein the images captured by the cameras are configured to be live streamed to a social media account.
Ansari teaches wherein the images captured by the cameras are configured to be live streamed to a social media account (Further, live streaming mode may be supported in some configurations and the camera device ….  Multi vehicle participation integrated with social media platforms can be enabled as well [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ansari to the teachings of Mazzilli and Batten. The motivation for such an addition would be to support application like video conference (Ansari [0024]). Obvious/Well-known feature in the art. 

Regarding claim 7,
Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli did not explicitly teach at least one of cameras is controlled by a timer.
Ansari teaches at least one of cameras is controlled by a timer (The camera 20 may include or be connected to a timer such that every predetermined time period “e.g. every 15 seconds or some other time period” or at random time periods the camera 20 activates, takes a predetermined number of still images and/or a certain amount of video and then returns to a waiting state [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ansari to the teachings of Mazzilli and Batten. The motivation for such an addition would be to an obvious alternative to the continuous video recording mode to save storage (Ansari [0019]). Obvious/Well-known feature in the art. 

Regarding claim 8,
Mazzilli and Batten and Ansari teaches all the features of claim 6, as outlined above.
Mazzilli further teaches wherein the images captured by the first camera, the second camera, the third camera, and the fourth camera are still images or videos (video camera [0003]).  

Regarding claim 13,
Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli did not explicitly teach a dedicated button that allows live streaming to occur.
Batten teaches examples of operator selection devices include, but are not limited to, one or more switches (83), pushbuttons, thumbwheels, touch-screens, or the like [0047].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternative where these well-known car accessories can be integrated or used as separate devices (Batten [0009]).
Mazzilli and Batten did not explicitly teach live streaming.
Ansari teaches live streaming to occur (Further, live streaming mode may be supported in some configurations and the camera device ….  Multi vehicle participation integrated with social media platforms can be enabled as well [0024]). It is KSR obvious to have a dedicated button to allow this feature.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ansari to the teachings of Mazzilli and Batten. The motivation for such an addition would be to support application like video conference (Ansari [0024]). Obvious/Well-known feature in the art. 

Claims 6, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzilli and Batten, and in further view of Bazille (US 20190184910 A1) hereinafter Bazille.
Regarding claim 6,
Mazzilli further teaches a device for monitoring a vehicle environment (a video camera system in an automobile [0003]), the device consisting of: 
a housing having a first camera, a second camera, a third camera, and a fourth camera, wherein an orientation of each of the first camera, the second camera, the 10third camera, and the fourth camera, are different from one another, and wherein an orientation of the first camera and the fourth camera are in opposing directions from one another, and wherein the first camera is oriented at a back of the vehicle environment and the fourth camera is oriented at a front of the vehicle environment, and wherein an orientation of the second camera and the third camera are in opposing directions from one another (FIGS. 3-5 shows the camera housing as a ring shaped or circular housing “or cube shaped as shown in FIG. 6” with lenses on each side. Preferably four miniature video cameras are provided on each side of the housing spaced 90 degrees apart but the number of cameras 11 can vary if desired [0034]); 
a display (5 inch or 6 inch LCD video monitor for viewing the camera recorded images [0033]); wherein the display is positioned adjacent to the first camera (Changing the position of the display is KSR obvious to one with ordinary skills in the art).
a processor and a memory configured to: record images captured by the first camera, the second camera, the third 20camera, and the fourth camera (the multiplexer which records with time and date, either in color or black and white, all four miniature video cameras at the same time [0033]);  
a transceiver configured to send data collected by the device to a server (computer/Internet accessible with secure password protection [0046]).  
Mazzilli did not explicitly teach a touch-based display configured to display a representation of a location of a vehicle “GPS” provides navigational abilities to the device to be displayed on the touch-based display allowing a driver to reach a desired destination; a sensor configured to receive light signals and/or radio frequency signals “radar detector”; creating alerts visible to the user via the touch-based display; wherein the images captured by the cameras are configured to be live streamed to a social media account; and at least one dedicated touch sensitive button configured to cause the data to be live streamed to the social media account.
Batten teaches a touch-based display “touch-screens” [0047] configured to display a representation of a location of a vehicle “GPS” [0054] (GPS provides navigational abilities to the device is well-known in the art for 20+ years: Systems like TomTom and Garmin; Applications like Google maps and Waze; Patents like: Kevin US20160214670 [0002][0039], Richie et al. US20080309762 [0020], MEIDAN et al. US20160057392 [0049][0050], etc.) to be displayed on the touch-based display allowing a driver to reach a desired destination “intended use”; a sensor configured to receive light signals and/or radio frequency signals “radar detector” ([0008][0009]); and creating alerts visible to the user via the touch-based display [0009][0054]; combining or separating of various detectors and display used on the car [0008]; at least one dedicated touch sensitive button (Examples of operator selection devices include, but are not limited to, one or more switches (83), pushbuttons, thumbwheels, touch-screens, or the like [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternative where these well-known car accessories can be integrated or used as separate devices (Batten [0009]).
Mazzilli and Batten did not explicitly teach wherein the images captured by the cameras are configured to be live streamed to a social media account.
Bazille teaches wherein the images captured by the cameras are configured to be live streamed to a social media account ([0002][0019][0020][0026][0027][0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Bazille to the teachings of Mazzilli and Batten. The motivation for such an addition would be to document and monitor people and property during public encounters (Bazille [0002]), so the owner or authorized person can monitor a live feed from the cameras (Bazille [0026]). Obvious/Well-known feature in the art. 

Regarding claim 8,
Mazzilli and Batten and Bazille teaches all the features of claim 6, as outlined above.
Mazzilli further teaches wherein the images captured by the first camera, the second camera, the third camera, and the fourth camera are still images or videos (video camera [0003]).  


Regarding claim 13,
Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli did not explicitly teach a dedicated button that allows live streaming to occur.
Batten teaches examples of operator selection devices include, but are not limited to, one or more switches (83), pushbuttons, thumbwheels, touch-screens, or the like [0047].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Batten to the teachings of Mazzilli. The motivation for such an addition would be to an obvious alternative where these well-known car accessories can be integrated or used as separate devices (Batten [0009]).
Mazzilli and Batten did not explicitly teach live streaming.
Bazille teaches live streaming ([0002][0019][0020][0026][0027][0031]). It is KSR obvious to have a dedicated button to allow this feature.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Bazille to the teachings of Mazzilli and Batten. The motivation for such an addition would be to document and monitor people and property during public encounters (Bazille [0002]), so the owner or authorized person can monitor a live feed from the cameras (Bazille [0026]). Obvious/Well-known feature in the art. 

Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzilli and Batten, and in further view of MEIDAN et al. (US 20160057392 A1) hereinafter MEIDAN.
Regarding claim 10,
Mazzilli and Batten teaches all the features of claim 1, as outlined above.
Mazzilli did not explicitly teach the touch-based display is a resistive touch display or a capacitive touch display.
MEIDAN teaches the touch-based display is a resistive touch display or a capacitive touch display ([0043]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of MEIDAN to the teachings of Mazzilli and Batten. The motivation for such an addition would be to use a resistive interface rather than capacitance-based to facilitate use of a stylus type input device and to enable operators to use fingers while wearing gloves (MEIDAN [0043]). Obvious/Well-known feature in the art. 

Regarding claims 11-12, are rejected under the same reasoning as claim 10, where MEIDAN further teaches one or more control switches (7) [0044].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419